Citation Nr: 0608517	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  03-03 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
gastroenteritis. 

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for hypertension, including as due to herbicide 
exposure; and, if so, whether the reopened claim should be 
granted.

3.  Entitlement to service connection for irregular 
heartbeats.

4.  Entitlement to service connection for left foot fungus.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1966 to October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision.  

In the March 2002 rating action, the RO granted service 
connection for post-traumatic stress disorder (PTSD), and 
assigned a 30 percent rating.  The veteran perfected an 
appeal as to the rating and in November 2003, the RO 
increased the rating to 100 percent which represents a full 
grant of benefits sought.  Accordingly, the issue is no 
longer before the Board.  

In a January 1982 decision, the RO denied service connection 
for hypertension.  The veteran was notified of that 
determination, but did not appeal.  Although the RO has 
adjudicated the issue of entitlement to service connection 
for hypertension on the merits, the Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Barnett v. Brown, 
83 F.3d 1380, 1384 (Fed. Cir. 1996).

In his Written Brief Presentation, the veteran, through his 
representative, appears to raise the issue of ventricular 
arrhythmias as secondary to service-connected PTSD.  While 
the claim for service connection for irregular heartbeats has 
been adjudicated by the RO, the secondary service connection 
claim has not been addressed.  The new issue is referred to 
the RO.


FINDINGS OF FACT

1.  Evidence received since the August 1996 decision denying 
service connection for gastroenteritis is not so significant 
that it must be considered to fairly decide the merits of the 
claim.

2.  Evidence received since the January 1982 decision denying 
service connection for hypertension is so significant it must 
be considered to decide the merits of the claim.  

3.  Hypertension is not a disease for which service 
connection can be presumed due to an association with 
exposure to herbicide agents.  

4.  Hypertension was not manifested in service in service or 
for almost 3 decades thereafter and is not shown to be 
related to service.

5.  There is no medical evidence that the veteran currently 
has irregular heartbeats.

6.  Left foot fungus has not been shown to be related to 
service.  


CONCLUSIONS OF LAW

1.  The August 1996 decision denying service connection for 
gastroenteritis, is final.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 20.302, 20.1103 (2005).

2.  New and material evidence has not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for gastroenteritis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).

3.  The January 1982 decision denying service connection for 
hypertension is final.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 20.302, 20.1103 (2005).

4.  New and material evidence has been submitted to reopen 
the veteran's claim of entitlement to service connection for 
hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).

5.  Hypertension was not incurred in or aggravated by 
service, is not presumed to have been incurred therein, and 
is not related to herbicide exposure.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2005).

6.  Irregular heartbeats were not incurred in or aggravated 
by service and are not presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005). 

7.  Left foot fungus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claims folder, which includes, but is not limited to:  
service medical records; his contentions; and VA and private 
treatment records.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show, on the claim.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001). 


I.  New and Material Evidence 

The RO denied service connection for hypertension in January 
1982 and provided notice of that determination to the veteran 
in August 1982.  The veteran did not file a timely appeal.  
The RO denied service connection for gastroenteritis in 
August 1996.  The veteran was informed of that decision and 
he did not file a timely appeal.  The January 1982 and August 
1996 decisions denying service connection for hypertension 
and gastroenteritis are final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302, 20.1103.  In December 1999, the veteran sought to 
reopen his claims.  To reopen the claim, the veteran must 
submit new and material evidence.  See 38 U.S.C.A. § 5108.

For the purpose of the veteran's claims, new and material 
evidence is defined as evidence not previously submitted to 
agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In addition, 
for the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).


Gastroenteritis.  

The basis for last denial of the veteran's claim in August 
1996 was the lack of diagnosis or treatment for 
gastroenteritis during service.  The RO also indicated that 
even if he was treated in service for gastroenteritis, the 
claim would still have been denied because no residual 
disability was shown on the separation discharge examination.   

Evidence submitted since August 1996 does not include any 
additional service medical records.  The new evidence 
received since the August 1996 rating decision include VA 
outpatient records and private medical records showing 
treatment for gastrointestinal bleeding (record from Cardiac 
and Vascular Associates dated in March 2003) and gastritis 
(record from Rhea Medical Center dated in January 2003).  The 
new evidence does not show a chronic disability in service.  
Also absent is a medical opinion relating the veteran's 
current gastrointestinal disability to service.  None of the 
evidence submitted bears directly or substantially on the 
claim of whether gastroenteritis was incurred in service and 
is not so significant to fairly decide the merits of the 
claim.  Accordingly, the veteran's attempt to reopen his 
service connection claim for gastroenteritis is denied.

Hypertension. 

The basis for the January 1982 denial was that there was no 
evidence of a diagnosis of hypertension.  Evidence associated 
with the claims folder since the January 1982 decision 
includes VA treatment records showing a diagnosis of 
hypertension.  That evidence is not cumulative or redundant, 
by itself or in consideration with evidence already of 
record, is so significant that it must be considered to 
decide the merits and thus, is new and material.  The claim 
is reopened and the Board will determine whether service 
connection can be granted.   

II.  Service connection

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Direct service connection requires a finding of the existence 
of a current disability and a determination of a relationship 
between that disability and injury or disease incurred in 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  To establish 
service connection, there must be: (1) A medical diagnosis of 
a current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin, such as Agent Orange, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  Furthermore, even if 
a veteran does not have a disease listed at 38 C.F.R. § 
3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  See 38 U.S.C.A. § 1116(f).

The veteran's Form DD 214 indicates that he had active 
military service from June 1966 to October 1970 and his 
decorations and awards include a Vietnam Service Medal with 4 
stars and Vietnam Campaign Medal with device.  Exposure to 
herbicides during his service in Vietnam is presumed.  

If a veteran was exposed to an herbicide agent during active 
service, the following diseases shall be service-connected, 
if the requirements of 38 C.F.R. § 3.307(a) are met, even if 
there is no record of such disease during service: chloracne 
or other acneform disease consistent with chloracne, type 2 
diabetes, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcoma.  See 38 
C.F.R. § 3.309(e). 

The Secretary of Veterans Affairs, under the authority 
granted by the Agent Orange Act of 1991, has determined that 
a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See 67 Fed. Reg. 42600 
(June 24, 2002).

A combat veteran's assertions of an event during combat are 
to be presumed true if consistent with the time, place and 
circumstances of such service.  See 38 U.S.C.A. § 1154(b); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The 
veteran's DD Form 214 shows that he was awarded the Combat 
Action Ribbon.  While the appellant clearly is a combat 
veteran, he does not assert nor is there evidence that his 
disabilities occurred during combat or are in any way 
associated with combat.  

Hypertension.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
cardiovascular disease (including hypertension) becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 
3.307, 3.309.  This presumption does not apply in the present 
case as a cardiovascular disease (including hypertension) did 
not manifest until many years after discharge, as discussed 
below.  

In his informal hearing presentation, the veteran, through 
his representative, argued that herbicide exposure is linked 
to hypertension.  However, hypertension is not included in 
the list of presumptive disabilities associated with 
herbicide exposure.  See 38 C.F.R. § 3.309(e).  Accordingly, 
presumptive service connection for herbicide exposure does 
not apply in this case.  

Service connection on a direct basis likewise fails.  Service 
medical records are negative for findings of hypertension.  
The examination at separation noted a normal cardiovascular 
evaluation and indicated blood pressure readings within 
normal limits.  The first indication of hypertension was not 
until October 1999 (VA outpatient record showing blood 
pressure reading of 182/102), which is 29 years post-service 
discharge.  There is also no medical opinion providing a 
nexus between the currently diagnosed hypertension and 
service.  In view of the length period without treatment, 
there is no evidence of continuity of symptomatology and this 
weighs against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Service connection for hypertension is not 
warranted. 

Irregular heartbeats. 

While a treatment record from Rhea Medical Center dated in 
November 2002 showed that the veteran complained of irregular 
heartbeats for the past 2 months, a normal sinus rhythm was 
noted.  A subsequent treatment record dated in February 2003 
noted that cardiac was normal.  Congress has specifically 
limited entitlement to service-connected benefits to cases 
where there is a current disability.  Absent proof of a 
present disability, there can be no valid claim.  Brammer, 3 
Vet. App. at 225.  The preponderance of the evidence is 
against the claim and service connection for irregular 
heartbeats is not warranted.  


Left foot fungus.

Service medical records reflect treatment for the veteran's 
feet.  In February 1968, the veteran was treated for 
immersion of the feet; he was told not to work in areas with 
water and was dispensed foot powder.  In August 1968, he was 
treated for blistered feet, including his left foot, and was 
instructed not to wear his boots for one week.  The 
examination at service discharge showed that feet and skin 
were normal.  

VA out-patient treatment record dated in May 1999 show 
treatment for left foot fungus and in June 1999 he was 
assessed with toe fungal infection.  The veteran indicated in 
the May 1999 visit that he had been experiencing left foot 
problems for the last 30 years.

Based on a review of the record, the Board finds that service 
connection is unwarranted.  While the veteran was treated for 
foot disabilities in service, the weight of the medical 
evidence demonstrates that any foot disabilities in service 
were acute and transitory, and resolved without residual 
disability.  The examination at separation showed normal feet 
and skin and there were no further complaints for almost 
three decades post-service.  Although the veteran asserts 
that he has been having foot problems for 30 years, 
continuity of symptomatology has not been demonstrated as the 
first indication post-service discharge is not until May 
1999.  In view of the lengthy period without treatment, there 
is no evidence of continuity of symptomatology and this 
weighs against the claim.  Maxson, 230 F.3d at 1330.  There 
is also no opinion which provides a nexus between the 
veteran's current disability and the in-service treatment.  
Although VA treatment records (dated in May 1999) note the 
veteran's history of foot problems in service, there is no 
specific opinion linking current disability to service.  In 
any case, the Board find finds that the preponderance of the 
evidence is against the claim and service connection for left 
foot fungus is not warranted.

To the extent that the veteran himself has claimed his 
hypertension, irregular heart beat and left foot fungus are 
related to service, as a layman, he has no competence to give 
a medical opinion on the etiology of a condition.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  As the preponderance 
of the evidence is against finding that the veteran's 
hypertension, irregular heart beat and left foot fungus were 
incurred in or are otherwise related to service, the claims 
are denied. 

Finally, the Board finds that VA has met the notice and duty 
to assist provisions of 38 U.S.C.A. §§ 5103, 5103A, 5107 and 
38 C.F.R. § 3.159.  Correspondence from the RO dated in July 
2001 and January 2005, coupled with the November 2002 
statement of the case and May 2003 and November 2003 
supplemental statements of the case, satisfied the duty to 
notify provisions.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  The appellant was 
provided notice of the type of information and evidence 
needed to substantiate his claims for service connection, but 
he was not provided with notice of the type of evidence 
necessary to establish an effective date for the cause of the 
veteran's death.  Despite the inadequate notice provided on 
that element, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a decision.  See Bernard 
v. Brown, 4 Vet. App.  384 (1993).  In that regard, as the 
Board has concluded that the preponderance of the evidence is 
against the claims for service connection, any questions as 
to the appropriate effective date to be assigned are moot.  
Dingess/Hartmann v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006).  Any defect with regard to the 
timing of the notice to the appellant was harmless because of 
the thorough and informative notices provided throughout the 
adjudication.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  Thus, VA has satisfied its 
"duty to notify" the appellant.

VA has not had any failure to obtain evidence of which VA 
must notify the veteran.  38 C.F.R. § 3.159(e).  Etiological 
opinions have not been obtained regarding the specific 
theories of the appellant in this case.  However, the Board 
finds that the evidence discussed herein, which indicates 
that the veteran did not receive treatment for hypertension, 
an irregular heartbeat or gastroenteritis during service or 
within an applicable presumptive period and which does not 
contain competent evidence showing an association between 
those conditions or a left foot disorder and service, 
warrants the conclusion that a remand for opinions are not 
necessary to decide the claims.  See 38 U.S.C.A. § 5103A(d); 
see also 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 
3d 1339, 1341 (Fed. Cir. 2002).  As service and post-service 
medical records provide no basis to grant the claims 
discussed herein, the Board finds no basis for VA 
examinations to be obtained.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  


ORDER

New and material evidence not having been received, the 
request to reopen the claim for service connection for 
gastroenteritis is denied. 

New and material evidence having been received, request to 
reopen the claim for service connection for hypertension is 
granted.  

Service connection for hypertension is denied.

Service connection for left foot fungus is denied.

Service connection for irregular heartbeats is denied.





____________________________________________
M.E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


